 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    GEORGE A. TOLIVER,                                    Case No. 2:17-cv-02612-MMD-DJA
 5                           Plaintiff,
                                                            ORDER
 6          v.
 7    LAS VEGAS METROPOLITAN POLICE
      OFFICER J. SOLES, et al.,
 8
                             Defendants.
 9
10

11          This matter is before the Court on Plaintiff George A. Toliver’s Motion for Service of

12   Summons and Complaint (ECF No. 19), filed on October 11, 2019. The Court previously

13   ordered that Toliver complete the summons and USM-285 forms for the following defendants

14   identified in his complaint, which was permitted to proceed after screening: (1) Las Vegas

15   Metropolitan Police Department Officer J. Soles #15320; (2) unnamed Las Vegas Metropolitan

16   Police Department Officer #15319; (3) parole officer John D. Mehalko; (4) parole sergeant E.

17   Tanner; and (5) parole lieutenant Shane Brandon, and file them with the court by August 10,

18   2019. (ECF No. 13). It appears as though the summons/USM-285 were returned unexecuted for

19   Officer J. Soles #15320, Officer #15319, Shane Brandon, John Mehalko, and E. Tanner. (ECF

20   Nos. 16-17). Toliver completed new summons/USM-285 forms and now requests assistance with

21   service as he was informed that the correct place of service is the parole office on 215 West

22   Bonaza and the Attorney General’s office refused to accept service.

23          To the extent that Toliver requests assistance with service on the unserved defendants

24   permitted to proceed in this action as stated above, his request is granted. See Fed. R. Civ. P.

25   4(c)(3) (providing that the court must order service by a United States marshal if the plaintiff is

26   authorized to proceed in forma pauperis under 28 U.S.C. § 1915). To the extent he requests to

27   add new defendants, his request is denied.

28
 1          IT IS HEREBY ORDERED that Plaintiff George A. Toliver’s Motion for Service of

 2   Summons and Complaint (ECF No. 19) is granted in part and denied in part.

 3          IT IS FURTHER ORDERED that the clerk of court must send to Toliver five blank

 4   summons forms and five blank USM-285 forms for the five unserved defendants, along with a

 5   copy of this order.

 6          IT IS FURTHER ORDERED that Toliver must complete the forms and file them with

 7   the Court by November 18, 2019.

 8          IT IS FURTHER ORDERED that upon receipt of the proposed summonses and

 9   completed USM-285 forms from Toliver, the clerk of court must issue the summonses and deliver

10   the summonses, the USM-285 forms, a copy of Plaintiff’s complaint (ECF No. 10), and a copy of

11   this order to the U.S. Marshal for service.

12          DATED: October 21, 2019
                                                           DANIEL J. ALBREGTS
13                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                   Page 2 of 2
